1

             Case 2:19-cv-02736-SHL-jay Document 1-2 Filed 10/28/19 Page 1 of 10                                PageID 23

                                                                  USAA
                                                              PO BOX 33490
                                                           San Antonio, TX 78265
                                                               800-531-8722
                                                               800-531-8722
                                                             800-531-8669 Fax
                                                                11/28/2017
                  Insured:   JUHNKE COLBY, FRED                                                 Home:   (901) 574-4239
                 Property:   5775 Yum Yum Rd                                                E-mail:     215COLBY@GMAIL.COM
                             Somerville, TN 38068
                   Home:     5775 YUM YUM RD
                             SOMERVILLE, TN 38068


            Claim Rep.:      Perry D. Lust, AIC, AIS                                      Business:     (901) 277-6447


              Estimator:     Perry D. Lust, AIC, AIS                                      Business:     (901) 277-6447

       Member Number: 003501559                        Policy Number: 003501559/90A               L/R Number: 001
          Type of Loss: FIRE-OTHER                      Cause of Loss: Other

       Coverage                                                                   Deductible                    Policy Limit
       Dwelling                                                                         $0.00                   $161,000.00
       Contents                                                                         $0.00                    $80,500.00
       Other Structures                                                               $632.17                    $16,100.00
       Loss of Use                                                                      $0.00                         $0.00
       Excess Debris Removal                                                          $367.83                       $805.00

         Date Contacted:     10/25/2017 3:10 PM
           Date of Loss:     10/19/2017                          Date Received:   10/24/2017
         Date Inspected:     11/16/2017 10:00 AM                  Date Entered:   11/28/2017 5:01 AM
    Date Est. Completed:     11/28/2017 6:16 AM


              Price List:    TNME8X_OCT17
                             Restoration/Service/Remodel



                                                         Summary for Other Structures
      Line Item Total                                                                                                      13,511.57
      Material Sales Tax                                                                                                      431.84

      Subtotal                                                                                                             13,943.41
      Overhead                                                                                                              1,394.38
      Profit                                                                                                                1,394.38

      Replacement Cost Value                                                                                              $16,732.17
      Less Depreciation                                                                                                    (2,174.17)

      Actual Cash Value                                                                                                   $14,558.00
      Less Deductible                                                                                                        (632.17)

      Net Claim                                                                                                           $13,925.83




0901119c9d04f73c
2

           Case 2:19-cv-02736-SHL-jay Document 1-2 Filed 10/28/19 Page 2 of 10                                       PageID 24

                                                                   USAA
    JUHNKE COLBY, FRED                                                                                      11/28/2017              Page: 2


    Total Recoverable Depreciation                                                                                                 2,174.17

    Net Claim if Depreciation is Recovered                                                                                      $16,100.00




                                                 Perry D. Lust, AIC, AIS

    "IT IS A CRIME TO KNOWINGLY PROVIDE FALSE, INCOMPLETE OR MISLEADING
    INFORMATION TO AN INSURANCE COMPANY FOR THE PURPOSE OF DEFRAUDING THE
    COMPANY. PENALTIES INCLUDE IMPRISONMENT, FINES AND DENIAL OF INSURANCE
    BENEFITS." TN CODE §56-53-111
       Please contact our adjuster if you believe a supplement to this estimate is needed. Before we will consider a supplement to this
       estimate, we must have the opportunity to re-inspect the damages prior to the supplemental work being done.




0901119c9d04f73c
3

             Case 2:19-cv-02736-SHL-jay Document 1-2 Filed 10/28/19 Page 3 of 10                               PageID 25

                                                                 USAA
      JUHNKE COLBY, FRED                                                                                11/28/2017            Page: 3


                Insured:    JUHNKE COLBY, FRED                                                 Home:   (901) 574-4239
               Property:    5775 Yum Yum Rd                                                E-mail:     215COLBY@GMAIL.COM
                            Somerville, TN 38068
                  Home:     5775 YUM YUM RD
                            SOMERVILLE, TN 38068


            Claim Rep.:     Perry D. Lust, AIC, AIS                                      Business:     (901) 277-6447


              Estimator:    Perry D. Lust, AIC, AIS                                      Business:     (901) 277-6447

       Member Number: 003501559                       Policy Number: 003501559/90A               L/R Number: 001
          Type of Loss: FIRE-OTHER                     Cause of Loss: Other

       Coverage                                                                  Deductible                    Policy Limit
       Dwelling                                                                        $0.00                   $161,000.00
       Contents                                                                        $0.00                    $80,500.00
       Other Structures                                                              $632.17                    $16,100.00
       Loss of Use                                                                     $0.00                         $0.00
       Excess Debris Removal                                                         $367.83                       $805.00

         Date Contacted:    10/25/2017 3:10 PM
           Date of Loss:    10/19/2017                          Date Received:   10/24/2017
         Date Inspected:    11/16/2017 10:00 AM                  Date Entered:   11/28/2017 5:01 AM
    Date Est. Completed:    11/28/2017 6:16 AM


              Price List:   TNME8X_OCT17
                            Restoration/Service/Remodel



                                                      Summary for Excess Debris Removal
      Line Item Total                                                                                                          962.00
      Overhead                                                                                                                  96.20
      Profit                                                                                                                    96.20

      Replacement Cost Value                                                                                              $1,154.40
      Less Deductible                                                                                                       (367.83)

      Net Claim                                                                                                               $786.57




                                                Perry D. Lust, AIC, AIS




0901119c9d04f73c
4

          Case 2:19-cv-02736-SHL-jay Document 1-2 Filed 10/28/19 Page 4 of 10                                       PageID 26

                                                                  USAA
    JUHNKE COLBY, FRED                                                                                     11/28/2017              Page: 4




    "IT IS A CRIME TO KNOWINGLY PROVIDE FALSE, INCOMPLETE OR MISLEADING
    INFORMATION TO AN INSURANCE COMPANY FOR THE PURPOSE OF DEFRAUDING THE
    COMPANY. PENALTIES INCLUDE IMPRISONMENT, FINES AND DENIAL OF INSURANCE
    BENEFITS." TN CODE §56-53-111
      Please contact our adjuster if you believe a supplement to this estimate is needed. Before we will consider a supplement to this
      estimate, we must have the opportunity to re-inspect the damages prior to the supplemental work being done.




0901119c9d04f73c
5

              Case 2:19-cv-02736-SHL-jay Document 1-2 Filed 10/28/19 Page 5 of 10                           PageID 27

                                                              USAA
    JUHNKE COLBY, FRED                                                                              11/28/2017            Page: 5




                                             Recap of Taxes, Overhead and Profit




            Overhead (10%)    Profit (10%)   Material Sales   P Ppty Material   P Ppty Cleaning   Storage Rental Food Tax (7.25%)
                                              Tax (9.25%)        Tax (9.25%)       Tax (9.25%)      Tax (9.25%)

    Line Items
                   1,490.58       1,490.58          431.84               0.00              0.00            0.00              0.00

    Total
                   1,490.58       1,490.58          431.84               0.00              0.00            0.00              0.00




0901119c9d04f73c
6

             Case 2:19-cv-02736-SHL-jay Document 1-2 Filed 10/28/19 Page 6 of 10                                                PageID 28

                                                                                USAA
    JUHNKE COLBY, FRED                                                                                                  11/28/2017             Page: 6



                                                                     JUHNKE_COLBY___FRED
                                                                                  Roof
                                                                              Main Level
    Main Level
    CAT                                     SEL        DESCRIPTION
                         CALC                           QTY      UNIT PRICE                          RCV              DEPREC.                    ACV

    1. FRM                     2X10X20                   2" x 10" x 20' #2 & better Fir / Larch (material only)
                                  2                  2.00 EA                   24.22                  48.44                (0.00)               48.44
    2. FRM                     RF10LFL                   R&R Rafters - 2x10 - Labor only - (using rafter length)
                                 40                 40.00 LF                     3.02                120.80                (0.00)              120.80
    3. FRM                       RFA4L                   R&R Additional labor - 2x4-2x6 - 5/12 to 9/12 slope
                             549.91                549.91 LF                     0.67                368.44                (0.00)              368.44
    4. FRM                      2X4X16                   2" x 4" x 16' #2 & better Fir / Larch (material only)
                                 38                 38.00 EA                     7.44                282.72                (0.00)              282.72
    5. FRM                      RF4LFL                   R&R Rafters - 2x4 - Labor only - (using rafter length)
                             549.91                549.91 LF                     1.98              1,088.82                (0.00)             1,088.82

    Total: Main Level                                                                            1,909.22                   0.00              1,909.22




                       25'
                                                  Roof1
                                                                1157.70 Surface Area                               11.58 Number of Squares
                                                                 137.89 Total Perimeter Length                     40.00 Total Ridge Length
                                      40'




              F2 (B)Roof1F1 (A)




              14' 6"         14' 6"
              12' 6"         12' 6"
    CAT                                     SEL        DESCRIPTION
                         CALC                           QTY      UNIT PRICE                          RCV              DEPREC.                    ACV

    6. DMO                         DUMP                   Dumpster load - Approx. 20 yards, 4 tons of debris
                                   2                  2.00 EA                 481.00                  962.00               (0.00)              962.00
    7. RFG                           MTL                  R&R Metal roofing
                                  SF              1,157.70 SF                    4.38               5,070.73           (1,361.76)             3,708.97
    8. RFG                         STEEP                  Remove Additional charge for steep roof - 7/12 to 9/12 slope
                                 SQ                  11.58 SQ                   10.34                 119.74               (0.00)              119.74
    9. RFG                         STEEP                  Additional charge for steep roof - 7/12 to 9/12 slope
                                 SQ                  11.58 SQ                   27.74                 321.23               (0.00)              321.23
    10. FRM                          6X6                  R&R 6" x 6" square wood post (3 BF per LF)
                                 180                180.00 LF                    9.63               1,733.40             (206.98)             1,526.42
    exterior supports
    11. FRM                                 6X6           R&R 6" x 6" square wood post (3 BF per LF)
                        90                           90.00 LF                 9.63               866.70                 (103.49)               763.21
    center ridge supports




0901119c9d04f73c
7

           Case 2:19-cv-02736-SHL-jay Document 1-2 Filed 10/28/19 Page 7 of 10                                PageID 29

                                                               USAA
    JUHNKE COLBY, FRED                                                                                 11/28/2017         Page: 7




                                                        CONTINUED - Roof1


    CAT                    SEL        DESCRIPTION
                    CALC               QTY      UNIT PRICE                          RCV               DEPREC.              ACV

    12. RFG           MTLPT+             R&R Pitch transition flashing for metal roofing - 26 gauge
                       40           40.00 LF                    7.12               284.80               (75.33)           209.47

    Totals: Roof1                                                                9,358.60              1,747.56       7,611.04

    Total: Main Level                                                           11,267.82              1,747.56       9,520.26

    Total: Roof                                                                 11,267.82              1,747.56       9,520.26




                                                              SKETCH2
                                                             Main Level
    Main Level
    CAT                    SEL        DESCRIPTION
                    CALC               QTY      UNIT PRICE                          RCV               DEPREC.              ACV

    13. FRM             2X4X14           2" x 4" x 14' #2 & better Fir / Larch (material only)
                         6           6.00 EA                     6.61                  39.66             (0.00)            39.66
    14. FRM             2X4X12           2" x 4" x 12' #2 & better Fir / Larch (material only)
                         3           3.00 EA                     5.65                  16.95             (0.00)            16.95
    15. FRM             2X4X10           2" x 4" x 10' #2 & better Fir / Larch (material only)
                         3           3.00 EA                     4.69                  14.07             (0.00)            14.07
    16. FRM             2X4X8P           2" x 4" x 92 5/8" pre-cut stud (for 8' wall, mat only)
                        44          44.00 EA                     3.64                 160.16             (0.00)           160.16
    17. FRM             SHW1/2           R&R Sheathing - OSB - 1/2"
                       417         417.00 SF                     1.55                 646.35             (0.00)           646.35
    18. FRM                4SFL          R&R Labor to frame 2" x 4" non-bearing wall - 16" oc
                    324.33         324.33 SF                     1.25                 405.41             (0.00)           405.41
    19. FRM                  IJ9         R&R I-joist - 9 1/2" deep - 1 3/4" flange
                    143.67         143.67 LF                     4.37                 627.84             (0.00)           627.84
    20. FRM               DBP6           R&R Drilled bottom plate - 2" x 6" treated lumber
                     47.67          47.67 LF                     6.61                 315.10             (0.00)           315.10

    Total: Main Level                                                            2,225.54                  0.00       2,225.54




    Total: SKETCH2                                                               2,225.54                  0.00       2,225.54




0901119c9d04f73c
8

              Case 2:19-cv-02736-SHL-jay Document 1-2 Filed 10/28/19 Page 8 of 10                                     PageID 30

                                                                    USAA
    JUHNKE COLBY, FRED                                                                                      11/28/2017              Page: 8



                                    Fence
    CAT                     SEL            DESCRIPTION
                     CALC                   QTY      UNIT PRICE                            RCV            DEPREC.                    ACV

    21. FEN               RAIL                R&R Wood fence rail - 2" x 4" x 8'
                         3                3.00 EA                     18.79                  56.37             (0.00)                56.37
    22. FEN              TRWD                 R&R Post - wood - 4" x 4" fence grade cedar or equal
                        13               13.00 EA                     59.52                 773.76             (0.00)               773.76
    23. FRM             4X6X10                4" x 6" x 10' - fir/larch post - material only
                         2                2.00 EA                     17.86                  35.72             (0.00)                35.72
    24. FRM                1X6                R&R 1" x 6" lumber (.5 BF per LF)
                        24               24.00 LF                       2.89                 69.36             (0.00)                69.36
    25. FRM                4X4                R&R 4" x 4" square wood post (1.33 BF per LF)
                        10               10.00 LF                       4.50                 45.00             (0.00)                45.00

    Totals: Fence                                                                       980.21                     0.00             980.21

    Line Item Totals: JUHNKE_COLBY___FRED                                             14,473.57             1,747.56            12,726.01



    Grand Total Areas:
             360.00 SF Walls                           125.00 SF Ceiling                          485.00 SF Walls and Ceiling
             125.00 SF Floor                            13.89 SY Flooring                          45.00 LF Floor Perimeter
               0.00 SF Long Wall                         0.00 SF Short Wall                        45.00 LF Ceil. Perimeter

             125.00 Floor Area                         140.44 Total Area                          360.00 Interior Wall Area
             574.48 Exterior Wall Area                  47.67 Exterior Perimeter of
                                                              Walls

            1,157.70 Surface Area                       11.58 Number of Squares                   275.77 Total Perimeter Length
               40.00 Total Ridge Length                  0.00 Total Hip Length



    Coverage                                              Item Total                   %           ACV Total                    %
    Dwelling                                                       0.00           0.00%                     0.00           0.00%
    Contents                                                       0.00           0.00%                     0.00           0.00%
    Other Structures                                         13,511.57          93.35%                 14,558.00          92.65%
    Loss of Use                                                    0.00           0.00%                     0.00           0.00%
    Excess Debris Removal                                       962.00            6.65%                 1,154.40           7.35%
    Total                                                    14,473.57         100.00%                 15,712.40          100.00%




0901119c9d04f73c
9

             Case 2:19-cv-02736-SHL-jay Document 1-2 Filed 10/28/19 Page 9 of 10   PageID 31

                                                      USAA
     JUHNKE COLBY, FRED                                                     11/28/2017         Page: 9



                                                   Recap by Room

    Estimate: JUHNKE_COLBY___FRED

    Area: Roof

    Area: Main Level                                                          1,909.22    13.19%
              Coverage: Other Structures                      100.00% =       1,909.22
           Roof1                                                              9,358.60    64.66%
              Coverage: Other Structures                       89.72% =       8,396.60
              Coverage: Excess Debris Removal                  10.28% =         962.00

            Area Subtotal: Main Level                                        11,267.82    77.85%
                 Coverage: Other Structures                    91.46% =      10,305.82
                 Coverage: Excess Debris Removal                8.54% =         962.00

            Area Subtotal: Roof                                              11,267.82    77.85%
                 Coverage: Other Structures                    91.46% =      10,305.82
                 Coverage: Excess Debris Removal                8.54% =         962.00

    Area: SKETCH2

    Area: Main Level                                                          2,225.54    15.38%
              Coverage: Other Structures                      100.00% =       2,225.54

            Area Subtotal: Main Level                                         2,225.54    15.38%
                 Coverage: Other Structures                   100.00% =       2,225.54

            Area Subtotal: SKETCH2                                            2,225.54    15.38%
               Coverage: Other Structures                     100.00% =       2,225.54
            Fence                                                               980.21     6.77%
               Coverage: Other Structures                     100.00% =         980.21

    Subtotal of Areas                                                        14,473.57   100.00%
                 Coverage: Other Structures                    93.35% =      13,511.57
                 Coverage: Excess Debris Removal                6.65% =         962.00


    Total                                                                    14,473.57   100.00%




0901119c9d04f73c
10

             Case 2:19-cv-02736-SHL-jay Document 1-2 Filed 10/28/19 Page 10 of 10          PageID 32

                                                         USAA
     JUHNKE COLBY, FRED                                                            11/28/2017      Page: 10


                                           Recap by Category with Depreciation

     O&P Items                                                            RCV        Deprec.           ACV
     GENERAL DEMOLITION                                                   962.00                       962.00
        Coverage: Excess Debris Removal         @     100.00% =           962.00
     FENCING                                                              830.13                       830.13
        Coverage: Other Structures              @     100.00% =           830.13
     FRAMING & ROUGH CARPENTRY                                          6,884.94        310.47     6,574.47
        Coverage: Other Structures              @     100.00% =         6,884.94
     ROOFING                                                            5,796.50      1,437.09     4,359.41
        Coverage: Other Structures              @     100.00% =         5,796.50
     O&P Items Subtotal                                                14,473.57      1,747.56    12,726.01
     Material Sales Tax                                                   431.84         64.23       367.61
         Coverage: Other Structures             @     100.00% =           431.84
     Overhead                                                           1,490.58        181.19     1,309.39
         Coverage: Other Structures             @      93.55% =         1,394.38
         Coverage: Excess Debris Removal        @       6.45% =            96.20
     Profit                                                             1,490.58        181.19     1,309.39
         Coverage: Other Structures             @      93.55% =         1,394.38
         Coverage: Excess Debris Removal        @       6.45% =            96.20

     Total                                                             17,886.57      2,174.17    15,712.40




0901119c9d04f73c
